46 F.3d 1122
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen BLOOMER, Plaintiff Appellant,v.Janet RENO, Attorney General;  United States Attorney;Department of the Treasury;  Federal Bureau ofInvestigation;  Commonwealth ofVirginia, Defendants Appellees.
No. 94-2449.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Dec. 28, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-94-763)
Stephen Bloomer, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil action for lack of jurisdiction and denying his motion for appointment of counsel.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  Bloomer v. Reno, No. CA-94-763 (E.D. Va.  Nov. 3, 1994;  Nov. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We agree with the district court that the Appellant's claim for damages against the governmental entities should be dismissed for lack of jurisdiction because sovereign immunity and the Eleventh Amendment barred that claim.  See FDIC v. Meyer, 62 U.S.L.W. 4138 (U.S.1994);  Port Authority Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990).  With regard to the Appellant's claims for injunctive relief and against individuals, however, we note that the district court should have dismissed the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  See Denton v. Hernandez, 60 U.S.L.W. 4346, 4347 (U.S.1992);  Neitzke v. Williams, 490 U.S. 319, 327 (1989);  White v. White, 886 F.2d 721, 722 (4th Cir.1989)